 

Exhibit 10.16

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of March 1, 2012 (the “Effective Date”), by and between Waste Connections,
Inc., a Delaware corporation (the “Company”), and Mary Anne Whitney (the
“Employee”).

 

The Company desires to engage the services and employment of the Employee for
the period provided in this Agreement, and the Employee is willing to accept
employment by the Company for such period, on the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:

 

1.                  Employment; Acceptance. The Company hereby employs the
Employee and the Employee hereby accepts employment by the Company on the terms
and conditions hereinafter set forth.

 

2.                  Duties and Powers. The Employee is hereby employed as Vice
President – Finance, and, during the Term, the Employee shall devote Employee’s
attention, energies and abilities in that capacity to the proper oversight and
operation of the Company’s business, to the exclusion of any other occupation. 
As Vice President – Finance, the Employee shall report to the Executive Vice
President and Chief Financial Officer of the Company (the “CFO”), shall be based
at the Company’s corporate headquarters in Texas, and shall be responsible for
oversight of the Company’s financial and operations analysis.  The Employee
shall perform such other duties as the CFO, the Chief Executive Officer of the
Company or the Board of Directors (the “Board”) of the Company may reasonably
assign to the Employee from time to time.  The Employee shall devote such time
and attention to Employee’s duties as are reasonably necessary to the proper
discharge of Employee’s responsibilities hereunder.  The Employee agrees to
perform all duties consistent with:  (a) policies established from time to time
by the Company; and (b) all applicable legal requirements.

 

3.                  Term. The employment of the Employee by the Company pursuant
to this Agreement shall commence on the Effective Date and continue until the
third anniversary thereof (the “Term”) or until terminated prior to such date
when and as provided in Sections 7 and 8. On each anniversary of the Effective
Date, this Agreement shall be extended automatically for an additional year,
thus extending the Term to three (3) years from each such date, unless either
party shall have given the other notice of termination hereof as provided
herein.

 

4.                  Compensation.

 

4.1              Base Salary. Commencing on the Effective Date, during the Term,
the Company hereby agrees to pay to the Employee an annual base salary of One
Hundred Sixty-Five Thousand Dollars ($165,000). When used herein, “Base Salary”
shall refer to the base salary described in the preceding sentence that is in
effect at that time, and as may be increased from time to time. Such Base Salary
shall be payable in accordance with the Company’s normal payroll practices, and
such Base Salary is subject to withholding and social security, unemployment and
other taxes. Increases in Base Salary shall be considered by the Board and/or
the Chief Executive Officer.

 

 



 Employment Agreement: M.A. Whitney 

 

 

4.2              Performance Bonus. For the calendar year commencing January 1,
2012, and for each calendar year thereafter, the Employee shall be eligible to
receive an annual cash bonus (the “Bonus”) based on the Company’s attainment of
reasonable financial objectives to be determined annually by the Board, as well
as Employee’s achievement of agreed upon goals annually. The annual Bonus target
will equal Forty Percent (40%) of the applicable year’s beginning Base Salary
and will be payable if the Board determines, in its sole and exclusive
discretion, that that year’s financial objectives have been fully met. The Bonus
shall be paid in accordance with the Company’s bonus plan, as approved by the
Board, and, in any event, within two and a half (2 ½) months after the end of
the fiscal year to which the bonus relates.

 

4.3              Equity Grants. Employee shall be entitled to participate in
stock option (“Option”), restricted stock (“Restricted Stock”), restricted stock
units (“RSUs”) and other equity incentive programs presently in effect or in
effect from time to time in the future on such terms and to such level of
participation as the Board or the Compensation Committee of the Board shall
determine to be appropriate, bearing in mind the Employee’s position and
responsibilities.

 

Except as otherwise provided herein, the terms of any Options, Restricted Stock,
RSUs and other equity incentives shall be governed by the relevant plans under
which they are granted and described in detail in applicable agreements between
the Company and the Employee.

 

4.4              Other Benefits. The Employee shall be entitled to paid annual
vacation time, which shall accrue on the same basis as for other employees of
the Company of similar rank and in accordance with the Company’s generally
established policies, but which shall in no event be less than four (4) weeks
for any twelve (12) month period. The Employee also shall be entitled to
participate, on the same terms as other employees of the Company participate, in
any medical, dental or other health plan, pension plan, profit-sharing plan and
life insurance plan that the Company may adopt or maintain, any of which may be
changed, terminated or eliminated by the Company at any time in its exclusive
discretion.

 

5.                  Confidentiality. During the Term of Employee’s employment,
and at all times thereafter, the Employee shall not, without the prior written
consent of the Company, divulge to any third party or use for Employee’s own
benefit or the benefit of any third party or for any purpose other than the
exclusive benefit of the Company, any confidential or proprietary business or
technical information revealed, obtained or developed in the course of
Employee’s employment with the Company and which is otherwise the property of
the Company or any of its affiliated corporations, including, but not limited
to, trade secrets, customer lists, formulae and processes of manufacture;
provided, however, that nothing herein contained shall restrict the Employee’s
ability to make such disclosures during the course of Employee’s employment as
may be necessary or appropriate to the effective and efficient discharge of
Employee’s duties to the Company.

 

 



 Employment Agreement: M.A. WhitneyPage 2 

 

 

6.                  Property. Both during the Term of Employee’s employment and
thereafter, the Employee shall not remove from the Company’s offices or premises
any Company documents, records, notebooks, files, correspondence, reports,
memoranda and similar materials or property of any kind unless necessary in
accordance with the duties and responsibilities of Employee’s employment. In the
event that any such material or property is removed, it shall be returned to its
proper file or place of safekeeping as promptly as possible. The Employee shall
not make, retain, remove or distribute any copies, or divulge to any third
person the nature or contents of any of the foregoing or of any other oral or
written information to which Employee may have access, except as disclosure
shall be necessary in the performance of Employee’s assigned duties. On the
termination of Employee’s employment with the Company, the Employee shall leave
with or return to the Company all originals and copies of the foregoing then in
Employee’s possession or subject to Employee’s control, whether prepared by the
Employee or by others.

 

7.                  Termination.

 

7.1              For Cause. The Company, by action of the Board, may terminate
this Agreement and the Employee’s employment for Cause (as defined below) on
delivery to the Employee of a Notice of Termination (as defined in Section 9.1
below). On such termination for Cause, the Employee shall be entitled only to
the Employee’s Base Salary through the date of such termination, and shall not
be entitled to any other compensation, including, without limitation, any
severance compensation. Without limitation of the foregoing, on termination
pursuant to this Section 7.1, the Employee shall forfeit: (a) Employee’s Bonus
under Section 4.2 for the year in which such termination occurs; and (b) all
outstanding but unvested Options and rights relating to capital stock of the
Company and all RSUs and shares of the Company’s Restricted Stock issued to the
Employee that as of the termination date are still unvested and subject to
restrictions on transfer.

 

7.2              Without Cause. The employment of the Employee may be terminated
without Cause at any time by the Company on delivery to the Employee of a
written Notice of Termination (as defined in Section 9.1). In the event of such
a termination without Cause pursuant to this Section 7.2 that constitutes
Employee’s Separation From Service (as defined in Section 9.3), then, subject to
the Employee’s execution and non-revocation of a general release of all claims
against the Company and its affiliates within sixty (60) days, or such shorter
period of time specified by the Company, following the Date of Termination (as
defined in Section 9.2), the Company shall, in lieu of any payments under
Section 4.1 and 4.2 for the remainder of the Term, pay to the Employee an amount
equal to the lesser of: (a) the Employee’s Base Salary for a period of one (1)
year from the Date of Termination, and (b) the Employee’s Base Salary for the
remainder of the Term (“Severance”). The Severance shall be paid in accordance
with the Company’s normal payroll practices and is subject to all withholding
requirements under applicable law, with the first such payment to be paid on the
sixtieth (60th) day following the Date of Termination inclusive of any
installments that would have been paid had such continuation payments commenced
on the Date of Termination. In addition, the Employee shall be entitled to the
pro-rated target Bonus available to the Employee under Section 4.2 for the year
in which the termination occurs, taking into account the bonus categories and
weighting under the Company’s bonus plan and the Company’s and Employee’s
achievement thereunder as of the Date of Termination. Further, the Company will
pay as incurred the Employee’s expenses, up to Fifteen Thousand Dollars
($15,000), associated with career counseling and resume development. The Company
shall also pay to the Employee an amount equal to the Company’s portion (but not
the Employee’s portion) of the cost of medical, dental and vision plan insurance
for Employee, Employee’s spouse and Employee’s children at the rate in effect on
the Date of Termination for a period of one (1) year from the Date of
Termination (the “Health Insurance Benefit”). Notwithstanding the previous
sentence, with regard to such continuation coverage, if the Company determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law or potentially incurring penalties, excise
taxes and fees pursuant to the Internal Revenue Code of 1986, as amended (the
“Code”) and the Department of Treasury regulations promulgated thereunder
(including, without limitation, Section 2716 of the Public Health Service Act),
the Health Insurance Benefit shall terminate and the Employee shall not be
eligible to receive any further benefits related to the Health Insurance Benefit
other than as otherwise required by applicable law. In addition, on termination
of the Employee under this Section 7.2, all of the Employee’s outstanding but
unvested Options and rights relating to capital stock of the Company shall
immediately vest and become exercisable, and all RSUs and shares of the
Company’s Restricted Stock issued to the Employee shall immediately vest and
become unrestricted and freely transferable. The exercisability of any such
Options and rights shall be extended to the earlier of (i) the expiration of the
term of such Options and rights or (ii) the first (1st) anniversary of the Date
of Termination. The Employee acknowledges that extending the exercisability of
any incentive stock options pursuant to this Section 7.2 or Sections 7.3 or 7.4
below, could cause such option to lose its tax-qualified status if it is an
incentive stock option under the Code and agrees that the Company shall have no
obligation to compensate the Employee for any additional taxes she incurs as a
result.

 

 



 Employment Agreement: M.A. WhitneyPage 3 

 

 

7.3              Termination on Disability. If during the Term the Employee
should fail to perform Employee’s duties hereunder on account of Disability, the
Company shall have the right, on written Notice of Termination delivered to the
Employee, to terminate the Employee’s employment under this Agreement. During
the period that the Employee shall have been incapacitated due to physical or
mental illness, the Employee shall continue to receive the full Base Salary
provided for in Section 4.1 hereof at the rate then in effect until the Date of
Termination pursuant to this Section 7.3. In the event of Employee’s termination
for Disability pursuant to this Section 7.3 that constitutes Employee’s
Separation from Service, then on the Date of Termination, the Company shall, in
lieu of any payments under Sections 4.1 and 4.2 for the remainder of the Term,
pay to the Employee the payments and other benefits applicable to termination
without Cause set forth in Section 7.2 hereof, other than those related to
career counseling and resume development. The Company shall also pay the Health
Insurance Benefit. Notwithstanding the previous sentence, with regard to such
continuation coverage, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law or potentially incurring penalties, excise taxes and fees pursuant to the
Code and the Department of Treasury regulations promulgated thereunder
(including, without limitation, Section 2716 of the Public Health Service Act),
the Health Insurance Benefit shall terminate and the Employee shall not be
eligible to receive any further benefits related to the Health Insurance Benefit
other than as otherwise required by applicable law. In addition, on such
termination, all of the Employee’s outstanding but unvested Options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable, and all RSUs and shares of the Company’s Restricted Stock issued to
the Employee shall immediately vest and become unrestricted and freely
transferable. The exercisability of any such Options and rights shall be
extended to the earlier of (a) the expiration of the term of such Options or
rights or (b) the first (1st) anniversary of the Employee’s termination.

 

 

7.4              Termination on Death. If the Employee shall die during the
Term, the employment of the Employee shall thereupon terminate. On the Date of
Termination pursuant to this Section 7.4, the Company shall pay, in lieu of any
payments under Sections 4.1 and 4.2 for the remainder of the Term, to the
Employee’s estate the payments and other benefits applicable to termination
without Cause set forth in Section 7.2 hereof, other than those related to
career counseling, resume development and the Health Insurance Benefit. In
addition, on termination of the Employee under this Section 7.4, all of the
Employee’s outstanding but unvested Options and rights relating to capital stock
of the Company shall immediately vest and become exercisable, and all RSUs and
shares of the Company’s Restricted Stock issued to the Employee shall
immediately vest and become unrestricted and freely transferable. The
exercisability of any such Options and rights shall be extended to the earlier
of (a) the expiration of the term of such Options or rights or (b) the first
(1st) anniversary of the Employee’s termination. The provisions of this Section
7.4 shall not affect the entitlements of the Employee’s heirs, executors,
administrators, legatees, beneficiaries or assigns under any employee benefit
plan, fund or program of the Company.

 

 



 Employment Agreement: M.A. WhitneyPage 4 

 

 

7.5              No Limitation on Company’s Right to Terminate. Any other
provision in this Agreement to the contrary notwithstanding, the Company shall
have the right, in its absolute discretion, to terminate this Agreement and the
Employee’s employment hereunder at any time in accordance with the foregoing
provisions of this Section 7, it being the intent and purpose of the foregoing
provisions of this Section 7 only to set forth the consequences of termination
with respect to severance or other compensation payable to the Employee on
termination in the circumstances indicated.

 

8.                  Termination by Employee. The Employee may terminate her
employment hereunder on written Notice of Termination delivered to the Company
setting forth the effective Date of Termination. If the Employee terminates her
employment hereunder, she shall be entitled to receive, and the Company agrees
to pay on the effective Date of Termination specified in the Notice of
Termination, her current Base Salary under Section 4.1 hereof on a prorated
basis to such Date of Termination. On termination pursuant to this Section 8,
the Employee shall forfeit: (a) her Bonus under Section 4.2 for the year in
which such termination occurs; and (b) all outstanding but unvested Options and
rights relating to capital stock of the Company, and all RSUs and shares of the
Company’s Restricted Stock issued to the Employee that as of the termination
date are still unvested and subject to restrictions on transfer.

 

9.                  Provisions Applicable to Termination of Employment.

 

9.1              Notice of Termination. Any purported termination of Employee’s
employment by the Company pursuant to Section 7 shall be communicated by Notice
of Termination to the Employee as provided herein, and shall state the specific
termination provisions in this Agreement relied on and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee’s employment (“Notice of Termination”). If the Employee terminates
under Section 8, she shall give the Company a Notice of Termination.

 

9.2              Date of Termination. For all purposes, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Employee (provided the Employee has not returned to duty on a
full-time basis during such 30-day period), or, if the Employee’s employment is
terminated by the Company for any other reason or by the Employee, the date
specified in the Notice of Termination, which shall in no event be more than
thirty (30) days after the Notice of Termination is given.

 

 



 Employment Agreement: M.A. WhitneyPage 5 

 

 

9.3              Separation from Service. To the extent that any payments or
benefits constitutes non-exempt “nonqualified deferred compensation” for
purposes of Section 409A of the Code, “Separation from Service” shall mean
Employee’s “separation from service” with the Company within the meaning of
Section 409A of the Code and the regulations and other guidance promulgated
thereunder.

 

9.4              Cause. For purposes of this Agreement, the term “Cause” shall
mean:

 

(a)               a material breach by the Employee of any of the terms of this
Agreement that is not immediately corrected following written notice of default
specifying such breach;

 

(b)               conviction of a felony;

 

(c)               a breach of any of the provisions of Section 11 below;

 

(d)               repeated intoxification with alcohol or drugs while on Company
premises during its regular business hours to such a degree that, in the
reasonable judgment of the Chief Executive Officer or General Counsel of the
Company, the Employee is abusive or incapable of performing her duties and
responsibilities under this Agreement; and

 

(e)               misappropriation of property belonging to the Company and/or
any of its affiliates.

 

9.5              Disability. For the purposes of this Agreement, “Disability”
shall mean the Employee’s failure to perform her duties hereunder on account of
physical or mental illness or other incapacity which the Board shall in good
faith determine renders the Employee incapable of performing her duties
hereunder, and such illness or other incapacity shall continue for a period of
more than six (6) consecutive months.

 

9.6              Benefits on Termination. On termination of this Agreement by
the Company pursuant to Section 7 or the Employee pursuant to Section 8, all
profit-sharing, deferred compensation and other retirement benefits payable to
the Employee under benefit plans in which the Employee then participated shall
be paid to the Employee in accordance with the provisions of the respective
plans.

 

9.7              Section 409A.

 

(a)               To the extent applicable, this Agreement shall be interpreted
and applied consistent and in accordance with or exempt from Section 409A of the
Code (together with Department of Treasury regulations and other official
guidance issued thereunder, “Section 409A”)). Notwithstanding any provision of
this Agreement to the contrary, if the Company determines that any compensation
or benefits payable under this Agreement may not either be exempt from or
compliant with Section 409A, the Company may, with the Employee’s prior written
consent, adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A;
provided, however, that this Section 9.7(a) does not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action. To the extent permitted under Section 409A, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A.

 

 



 Employment Agreement: M.A. WhitneyPage 6 

 

 

(b)               Notwithstanding any provision to the contrary in the
Agreement, to the extent that any payment or benefits constitute non-exempt
“nonqualified deferred compensation” for purposes of Section 409A, if the
Employee is deemed by the Company at the time of the Employee’s Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i),
to the extent delayed commencement of any portion of the benefits to which the
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i), such portion of the
Employee’s benefits shall not be provided to the Employee prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Employee’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A) or (B) the date of the
Employee’s death. Upon the expiration of the applicable Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 9.7 shall be paid in a
lump sum to the Employee, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein.

 

(c)               To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A, any such reimbursements
payable to Employee pursuant to this Agreement shall be paid to Employee no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Employee’s right
to reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(d)               For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s
right to receive the installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

 

10.              Change In Control.

 

10.1          Payments on Termination within Two Years Following Change in
Control. Subject to Section 9.7(b), if a Change in Control (as defined below)
occurs during the Term and the Employee’s employment with the Company is
terminated without Cause within two years after the effective date of the Change
in Control, then, in lieu of payments under Sections 4.1 and 4.2 for the
remainder of the Term and under Sections 7.2, 7.3 or 7.4, the Employee shall be
entitled to receive and the Company agrees to pay to the Employee Severance, as
determined under Section 7.2; provided, however, that such amount shall be
payable in a lump sum on or within 60 days following the Date of Termination,
subject to all withholding requirements under applicable law. In addition, the
Employee shall be entitled to the pro-rated target Bonus available to the
Employee under Section 4.2 for the year in which the termination occurs, taking
into account the bonus categories and weighting under the Company’s bonus plan
and the Company’s and Employee’s achievement thereunder as of the Date of
Termination. The Company shall also pay the Health Insurance Benefit.
Notwithstanding the previous sentence, with regard to such continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law or
potentially incurring penalties, excise taxes and fees pursuant to the Code and
the Department of Treasury regulations promulgated thereunder (including,
without limitation, Section 2716 of the Public Health Service Act), the Health
Insurance Benefit shall terminate and the Employee shall not be eligible to
receive any further benefits related to the Health Insurance Benefit other than
as otherwise required by applicable law.

 

 



 Employment Agreement: M.A. WhitneyPage 7 

 

 

10.2          Definitions. For the purposes of this Agreement, a Change in
Control shall be deemed to have occurred if: (a) there shall be consummated (i)
any reorganization, liquidation or consolidation of the Company, or any merger
or other business combination of the Company with any other corporation, other
than any such merger or other combination that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least Fifty Percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction, and (ii) any
sale, lease, exchange or other transfer (in one (1) transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; or (b) if any “person” (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of Fifty Percent (50%) or more of the Company’s
outstanding voting securities (except that for purposes of this Section 10.2,
“person” shall not include any person (or any person that controls, is
controlled by or is under common control with such person) who as of the date of
this Agreement owns Ten Percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company); or (c) during any twelve (12) month period,
individuals who, at the beginning of such period, constituted the entire Board,
together with any new director(s) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of a least
one-half (½) of the directors then still in office who either were directors at
the beginning of the twelve (12) month period or whose election or nomination
for election was previously so approved, shall cease for any reason to
constitute at least one-half (½) of the membership of the Board.

 

The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of Fifty Percent (50%) or more of the Company’s outstanding voting
securities.

 

No payments or benefits deemed non-qualified deferred compensation subject to
Section 409A shall be payable upon a Change in Control pursuant to this
Agreement unless such Change in Control constitutes a “change in control event”
with respect to the Company within the meaning of Section 409A.

 

 



 Employment Agreement: M.A. WhitneyPage 8 

 

 

11.              Non-Competition and Non-Solicitation.

 

11.1          The Employee acknowledges that in the Employee’s position of Vice
President – Finance, the Employee occupies a position of trust and confidence.
The Employee understands that the following restrictions may limit the
Employee’s ability to earn a livelihood in a business which, directly or
indirectly, compete with the Company. However, the Employee agrees that the
Employee will receive sufficient consideration and other benefits as an Employee
of the Company to clearly justify such restrictions which, in any event, given
the Employee’s skills and ability will not prevent the Employee from earning a
living. The Employee acknowledges that all restrictions contained in this
Section 11 are reasonable and valid as to time, geographical area, and scope of
activity to be restrained for the adequate protection of the legitimate business
interests and goodwill of the Corporation and are no broader than is necessary
to protect such interests and goodwill. In consideration of the provisions
hereof, for the Restricted Period (as defined below), the Employee will not,
except as specifically provided below, anywhere in any county of any state
within the geographic boundaries of the Company’s operations, which, for the
purposes of any event occurring prior to the Date of Termination, shall mean the
Company’s operations as existing as of the date of such event and, for the
purpose of any event occurring on or after the Date of Termination, shall mean
the Company’s operations as existing on the Date of Termination (the “Restricted
Territory”), directly or indirectly, acting individually or as the owner,
shareholder, partner or management employee of any entity: (a) engage in the
operation of a solid waste collection, transporting or disposal business,
transfer facility, recycling facility, materials recovery facility or solid
waste landfill; or (b) enter the employ as a manager of, or render any personal
services to or for the benefit of, or assist in or facilitate the solicitation
of customers for, or receive remuneration in the form of management salary,
commissions or otherwise from, any business engaged in such activities in such
counties; or (c) receive or purchase a financial interest in, make a loan to, or
make a gift in support of, any such business in any capacity, including without
limitation, as a sole proprietor, partner, shareholder, officer, director,
principal agent or trustee; provided, however, that the Employee may own,
directly or indirectly, solely as an investment, securities of any business
traded on any national securities exchange or quoted on any NASDAQ market,
provided the Employee is not a controlling person of, or a member of a group
which controls, such business and further provided that the Employee does not,
in the aggregate, directly or indirectly, own Two Percent (2%) or more of any
class of securities of such business. The term “Restricted Period” shall mean
the period commencing on the Effective Date and ending on the first anniversary
of the Date of Termination.

 

11.2          After termination of this Agreement by the Company or the Employee
pursuant to Section 7 or 8 or termination of this Agreement upon a Change in
Control pursuant to Section 10, the Employee shall not: (a) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in the Restricted
Territory; or (b) solicit any residential or commercial customer of the Company
to enter into a solid waste collection account relationship with a competitor of
the Company in the Restricted Territory; or (c) solicit any such public entity
to enter into a franchise agreement with any such competitor, or (d) solicit any
officer, employee or contractor of the Company to enter into an employment or
contractor agreement with a competitor of the Company or otherwise interfere in
any such relationship; or (e) solicit on behalf of a competitor of the Company
any prospective customer of the Company in the Restricted Territory that the
Employee called on or was involved in soliciting on behalf of the Company during
the Term, in each case until the first anniversary of the Date of Termination.

 

 



 Employment Agreement: M.A. WhitneyPage 9 

 

 

11.3          If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 11 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specified words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

12.              Indemnification. As an officer and agent of the Company, the
Employee shall be fully indemnified by the Company to the fullest extent
permitted by applicable law in connection with her employment hereunder.

 

13.              Limitation on Payments. Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Employee, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement (all such payments and benefits being
hereinafter referred to as the “Total Payments”), would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the Total Payments shall be reduced as set forth herein, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (a) the net amount of such Total Payments, as so reduced
(and after subtracting the amount of all federal, state and local income and
employment taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
the Employee (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing) on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (b) the net amount of such Total Payments without
such reduction (but after subtracting the amount of all federal, state and local
income and employment taxes payable with respect to the foregoing calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to the Employee (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing) on
such Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced by the Company in its reasonable discretion in the following order: (i)
reduction of any cash severance payments otherwise payable to the Employee that
are exempt from Section 409A, (ii) reduction of any other cash payments or
benefits otherwise payable to the Employee that are exempt from Section 409A,
but excluding any payment attributable to the acceleration of vesting or payment
with respect to any equity award that is exempt from Section 409A, (iii)
reduction of any other payments or benefits otherwise payable to the Employee on
a pro-rata basis or such other manner that complies with Section 409A, but
excluding any payment attributable to the acceleration of vesting and payment
with respect to any equity award that is exempt from Section 409A, and (iv)
reduction of any payments attributable to the acceleration of vesting or payment
with respect to any equity award that is exempt from Section 409A. For purposes
of determining whether and the extent to which the Total Payments will be
subject to the Excise Tax, (A) no portion of the Total Payments the receipt or
enjoyment of which the Employee shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (B) no portion of the Total Payments shall
be taken into account which, in the opinion of independent counsel, consultants
or advisors of nationally recognized standing (“Independent Advisors”) selected
by the Company, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (C) the value of any non cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

 



 Employment Agreement: M.A. WhitneyPage 10 

 

 

14.              Survival of Provisions. The obligations of the Company under
Section 12 of this Agreement, and of the Employee under Sections 5, 6 and 11 of
this Agreement, shall survive both the termination of the Employee’s employment
and this Agreement.

 

15.              No Duty to Mitigate; No Offset. The Employee shall not be
required to mitigate damages or the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other sources or offset against any other payments
made to her or required to be made to her pursuant to this Agreement; provided,
however, in the event that the Employee becomes entitled to or receives any
severance, separation, notice or termination payments on account of her
employment or termination of employment with the Company, including, for
example, any payments required to be paid to the Employee under any Federal,
State or local law or pursuant to any agreement (except unemployment benefits
payable in accordance with State or Federal law and payment for any unused but
accrued vacation), her severance benefits and payments payable under this
Agreement shall be reduced by the amount of any such payments paid or payable.
Notice and payments in lieu of notice of termination of employment pursuant to
the requirements of the Worker Adjustment and Retraining Notification Act and/or
any similar federal, state or local law (collectively referred to as “WARN
laws”) are subject to this Section. If the Employee is entitled to receive any
payments or benefits from the Company pursuant to WARN laws, then the severance
benefits and payments payable under this Agreement shall be reduced by any and
all such payments made or such benefits provided by the Company to such
employee. If any Employee is entitled to receive notice of termination from the
Company pursuant to WARN laws, then the Severance payable under this Agreement
shall be reduced by an amount equal to the amount of salary paid and health
benefits provided during the notice period provided to the employee by the
Company.

 

16.              Assignment; Binding Agreement. The Company may assign this
Agreement to any parent, subsidiary, affiliate or successor of the Company. This
Agreement is not assignable by the Employee and is binding on her and her
executors and other legal representatives. This Agreement shall bind the Company
and its successors and assigns and inure to the benefit of the Employee and her
heirs, executors, administrators, personal representatives, legatees or
devisees. The Company shall assign this Agreement to any entity that acquires
its assets or business.

 

 



 Employment Agreement: M.A. WhitneyPage 11 

 

 

17.              Notice. Any written notice under this Agreement shall be
personally delivered to the other party or sent by a nationally recognized
overnight delivery service or by certified or registered mail, return receipt
requested and postage prepaid, to such party at the address set forth in the
records of the Company or to such other address as either party may from time to
time specify by written notice.

 

18.              Entire Agreement; Amendments. This Agreement contains the
entire agreement of the parties relating to the Employee’s employment and
supersedes all oral or written prior discussions, agreements and understandings
of every nature between them, except for that certain Indemnification Agreement,
dated on or about the date hereof, by and between the Company and the Employee,
which shall remain in full force and effect. This Agreement may not be changed
except by an agreement in writing signed by the Company and the Employee.

 

19.              Waiver. The waiver of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
provision or subsequent breach of this Agreement.

 

20.              Governing Law and Jurisdictional Agreement. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas. The parties irrevocably and unconditionally submit to the
jurisdiction and venue of any court, federal or state, situated within Harris
County, Texas, for the purpose of any suit, action or other proceeding arising
out of, or relating to or in connection with, this Agreement.

 

21.              Severability. In case any one or more of the provisions
contained in this Agreement is, for any reason, held invalid in any respect,
such invalidity shall not affect the validity of any other provision of this
Agreement, and such provision shall be deemed modified to the extent necessary
to make it enforceable.

 

22.              Enforcement. It is agreed that it is impossible to measure
fully, in money, the damage which will accrue to the Company in the event of a
breach or threatened breach of Sections 5, 6, or 11 of this Agreement, and, in
any action or proceeding to enforce the provisions of Sections 5, 6 or 11
hereof, the Employee waives the claim or defense that the Company has an
adequate remedy at law and will not assert the claim or defense that such a
remedy at law exists. The Company is entitled to injunctive relief to enforce
the provisions of such Sections as well as any and all other remedies available
to it at law or in equity without the posting of any bond. The Employee agrees
that if the Employee breaches any provision of Section 11, the Company may
recover as partial damages all profits realized by the Employee at any time
prior to such recovery on the exercise, grant or issuance of any Option,
Restricted Stock, RSU or other equity incentive and the subsequent sale of any
shares of the Company’s Common Stock obtained through such exercise, grant or
issuance, and may also cancel all outstanding such Options, Restricted Stock,
RSUs or other equity incentives.

 

 



 Employment Agreement: M.A. WhitneyPage 12 

 

 

23.              Withholding. All compensation payable to the Employee is
subject to all withholding requirements under applicable law.

 

24.              Counterparts. This Agreement may be executed in one or more
facsimile or original counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same instrument.

 

25.              Due Authorization. The execution of this Agreement has been
duly authorized by the Company by all necessary corporate action.

 

 

 

[Signatures appear on the following page.]

 

 

 Employment Agreement: M.A. WhitneyPage 13 

 

 

IN WITNESS WHEREOF, this Employment Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.

 



EMPLOYEE   WASTE CONNECTIONS, INC.         /s/ Mary Anne Whitney   By: /s/
Ronald J. Mittelstaedt Mary Anne Whitney     Ronald J. Mittelstaedt,       Chief
Executive Officer         Address:      

 



 Employment Agreement: M.A. WhitneyPage S-1 





 